NO. 07-07-00461-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

DECEMBER 21, 2007
______________________________

HAROLD LORIMER, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2002-439,803; HONORABLE CECIL G. PURYEAR, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
ABATEMENT AND REMAND
          Appellant Harold Lorimer filed a notice of appeal from his conviction for aggravated
sexual assault on November 7, 2007.  On October 24, 2007, the trial court filed its
certification that appellant has the right of appeal.  However, the appellate record reflects
that appellant failed to sign the certification pursuant to Texas Rule of Appellate Procedure
25.2(d) which requires the certification to be signed by appellant and a copy served on him.
 
          Consequently, we abate the appeal and remand the cause to the 137th District Court
of Lubbock County (trial court) for further proceedings.   On remand, the trial court shall
utilize whatever means it finds necessary to determine whether:
          1.       Appellant desires to prosecute the appeal; and
          2.       If so, to obtain his signature on an amended trial court’s certification.
            If necessary, the trial court shall execute findings of fact, conclusions of law, and
any orders it may enter regarding the aforementioned issues and cause its findings,
conclusions, and orders, if any, to be included in a supplemental clerk’s record.  The trial
court shall file the supplemental clerk’s record and the supplemental reporter’s record, if
any, with the Clerk of this Court by January 21, 2008.  
          It is so ordered.  
 
                                                                                      Per Curiam
 
Do not publish.